EXHIBIT 10.10

 

MONACO COACH CORPORATION
1993 INCENTIVE STOCK OPTION PLAN
STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I.              NOTICE OF STOCK OPTION GRANT

 

«Name»

«Address1»

«Address2»

 

Pursuant to the terms and conditions of the Plan and this Option Agreement, you
have been granted an Incentive Stock Option to purchase                   
shares (the ‘Option’) of stock as outlined below.

 

Granted To:

 

Grant Date:

 

Options Granted:                                                                
Total Cost to Exercise:

 

Option Price Per Share:

 

Expiration Date:

 

Vesting Schedule:

 

This option may be exercised, in whole or in part, in accordance with the
following schedule:

 

20% per year for 5 years

(vesting schedule)

 

1

--------------------------------------------------------------------------------


 

Termination Period:

 

This Option may be exercised for 90 days after termination of your employment or
consulting relationship, or such longer period as may be applicable upon death
or disability of Optionee as provided in the Plan, but in no event later than
the Term/Expiration Date as provided above.

 

II.            AGREEMENT

 

1.             Grant of Option. The Plan Administrator of the Company hereby
grants to the Optionee named in the Notice of Grant attached as Part I of this
Agreement (the “Optionee”), an option (the “Option) to purchase a number of
Shares, as set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 16(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of the Option Agreement, the
terms and conditions of the Plan shall prevail.

 

If designated in the Notice of grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

2.             Exercise of Option.

 

(a)           Right of Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and the Option Agreement. In the event of
Optionee’s death, disability or other termination of Optionee’s employment or
consulting relationship, the exercisability of the Option is governed by the
applicable provisions of the Plan and this Option Agreement.

 

(b)           Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be accompanied
by payment of the aggregate Exercise Price as to all Exercised Shares. This
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

 

2

--------------------------------------------------------------------------------


 

3.             Method of Payment. Payment of the aggregate Exercise Price shall
be by any of the following, or a combination thereof, at the election of the
Optionee:

 

(a)           cash; or

 

(b)           check; or

 

(c)           delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price; or

 

(d)           surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an Option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.

 

4.             Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the Laws of descent or distribution
and may be exercised during the lifetime of Optionee only by the Optionee. the
terms of the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

5.             Term of Option. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

 

6.             Tax Obligations.

 

(a)           Exercising the Option.

 

(i)            Nonqualified Stock Option (“NSO”). If this Option does not
qualify as an ISO, the Optionee may incur regular federal income tax liability
upon exercise. The Optionee will be treated as having received compensation
income (taxable at ordinary income tax rates) equal to the excess, if any, of
the fair market value of the Exercised Shares on the date of exercise over their
aggregate Exercise Price. If the Optionee is an employee, the Company will be
required to withhold from his or her compensation or collect from Optionee and
pay to the applicable taxing authorities and amount equal to a percentage of
this compensation income at the time of exercise.

 

(ii)           Incentive Stock Option (“ISO”). If this Option qualifies as an
ISO, the Optionee will have no regular federal income tax liability upon its
exercise, although the excess, if any, of the fair market value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject the Optionee to alternative minimum tax in the year of exercise.

 

3

--------------------------------------------------------------------------------


 

(b)           Withholding Taxes. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.

 

(c)           Disposition of Shares.

 

(i)            NSO. If the Optionee holds NSO Shares for at least one year, any
gain realized on disposition of the Shares will be treated as long-term capital
gain for federal income tax purposes.

 

(ii)           ISO. If the Optionee holds ISO Shares for at least one year after
exercise and two years after grant date, any gain realized on disposition of the
Shares will be treated as a long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at lesser of (A) the difference between
the fair market value of the Shares acquired on the date of exercise and the
aggregate Exercise Price, or (B) the difference between the sale price of such
Shares and the aggregate Exercise Price.

 

(d)           Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

 

7.             Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of Delaware.

 

8.             No Guarantee Of Continued Service. Optionee acknowledges and
agrees that the vesting of shares pursuant to the vesting schedule hereof is
earned only by continuing as a service provider at the will of the company (and
not through the act of being hired, being granted an option or purchasing shares
hereunder). Optionee further acknowledges and agrees that this agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
service provider for the vesting period, for any period, or at all, and shall
not interfere with optionee’s right or the company’s right to terminate
optionee’s relationship as a service provider at any time, with or without
cause.

 

4

--------------------------------------------------------------------------------


 

By Optionee’s signature and the signature of the Company’s representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understand all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any question relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated on the first page of this Option
Agreement.

 

 

OPTIONEE:

 

MONACO COACH CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

Date

 

 

Date

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MONACO COACH CORPORATION

 

1993 INCENTIVE STOCK OPTION PLAN

 

EXERCISE NOTICE

 

Monaco Coach Corporation
Attention:  Chief Financial Officer

 


I.                              EXERCISE OF OPTION. EFFECTIVE AS OF TODAY,
                           , 200    , THE UNDERSIGNED (“PURCHASER”) HEREBY
ELECTS TO PURCHASE THE FOLLOWING SHARES (THE “SHARES”) OF THE COMMON STOCK OF
MONACO COACH CORPORATION (THE “COMPANY”) UNDER AND PURSUANT TO THE MONACO COACH
CORPORATION 1993 INCENTIVE STOCK OPTION PLAN (THE “PLAN”) AND THE CORRESPONDING
STOCK OPTION AGREEMENTS (THE “OPTION AGREEMENT”). THE PURCHASE PRICE FOR THE
SHARES SHALL BE AS FOLLOWS, AS REQUIRED BY THE OPTION AGREEMENT.

 

NUMBER OF SHARES

 

DATE OF OPTION GRANT

 

PRICE PER SHARE

 

TOTAL COST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


II.                            DELIVERY OF PAYMENT. PURCHASER HEREWITH DELIVERS
TO THE COMPANY THE FULL PURCHASE PRICE FOR THE SHARES TOGETHER WITH ANY
APPLICABLE WITHHOLDING TAXES.


 


III.                           REPRESENTATIONS OF PURCHASER. PURCHASER
ACKNOWLEDGES THAT PURCHASER HAS RECEIVED, READ AND UNDERSTOOD THE PLAN AND THE
OPTION AGREEMENT AND AGREES TO ABIDE BY AND BE BOUND BY THEIR TERMS AND
CONDITIONS.


 


IV.                           RIGHTS AS STOCKHOLDER. UNTIL THE ISSUANCE (AS
EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY
AUTHORIZED TRANSFER AGENT OF THE COMPANY) OF THE SHARES, NO RIGHT TO VOTE OR
RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT
TO THE OPTIONED STOCK, NOTWITHSTANDING THE EXERCISE OF THE OPTION. SHARES SO
ACQUIRED SHALL BE ISSUED TO THE OPTIONEE AS SOON AS PRACTICABLE AFTER EXERCISE
OF THE OPTION. NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR
WHICH THE RECORD DATE IS PRIOR TO THE DATE OF ISSUANCE, EXCEPT AS PROVIDED IN
SECTION 14 OF THE PLAN.


 


V.                            TAX CONSULTATION. PURCHASER UNDERSTANDS THAT
PURCHASER MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF PURCHASER’S
PURCHASE OR DISPOSITION OF THE SHARES. PURCHASER REPRESENTS THAT PURCHASER HAS
CONSULTED WITH ANY TAX CONSULTANTS PURCHASER DEEMS ADVISABLE IN CONNECTION WITH
THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT PURCHASER IS NOT RELYING ON
THE COMPANY FOR ANY TAX ADVICE.

 

6

--------------------------------------------------------------------------------


 


VI.                           ENTIRE AGREEMENT; GOVERNING LAW. THE PLAN AND
OPTION AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE. THIS AGREEMENT, THE PLAN
AND THE OPTION AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY
AND PURCHASER WITH RESPECT TO THE SUBJECT MATTER HEREOF. THIS AGREEMENT IS
GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF
THE STATE OF DELAWARE.

 

 

Submitted by:

 

Accepted by:

 

 

 

 

PURCHASER:

 

 

MONACO COACH CORPORATION

 

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

 

 

Its:

 

Print Name

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------